DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over German et al. (US 2010/0310892) in view of Ohlsson (US 2004/0048019).
Regarding claims 1-8 and 11, German discloses polyethylene stretch film wherein the film is a coextruded blown film (paragraphs 0039, 0049-0050) comprising core layer B is sandwiched between two outer layers, i.e. exterior layers, (paragraph 0047), wherein the thickness of the film is 10 to 50 microns (paragraph 0039), wherein the core layer B comprises from 50 to 70 wt% of LLDPE (paragraph 0013) having a density between 0.880 to 0.925 g/cc (paragraph 0034) and melt index of 0.7 to 5 g/10 min according to ASTM 1238 (at 190 C and 2.16 kg) (paragraph 0034), said LLDPE being produced using a Ziegler Natta catalyst with hexene or octene as comonomer 
German does not disclose that the film is prestretched.
Ohlsson discloses stretch film discloses polyethylene film wherein the film is prestretched so that the film upon application provides a holding force by applying tension without the need for the end user to further stretch the film (paragraph 0187).
It would have been obvious to one of ordinary skill in the art to use the prestretched of the Ohlsson in the film of German including that in present claim so that the film upon application provides a holding force by applying tension without the need for the end user to further stretch the film. Given that the film of German in view of Ohlsson is the same as claimed in present claims, it is clear that the film of German in view of Ohlsson would intrinsically possess the same properties as claim in present claims.
Regarding claim 23, German in view of Ohlsson discloses the film of claim 1, wherein German is silent regarding long chain branching in LLDPE, it is clear that the LLDPE is free from long chain branching.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over German et al. (US 2010/0310892) in view of Ohlsson (US 2004/0048019) and further in view of Ohrn et al. (US 2013/0032046).
Regarding claim 12, German in view of Ohlsson discloses the film of claim 1,  wherein German discloses that the films have excellent strength and elasticity and are ideal for such applications as stretch wrap (abstract).
German does not disclose the film as a silage film.
Ohrn discloses prestretched film for silage production (paragraph 0009).
It would have been obvious to one of ordinary skill in the art to use the film of German in view of Ohlsson as a silage film as taught by Ohrn to obtain excellent strength and elasticity.

Response to Arguments

Applicant's arguments with respect to present claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787